— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of Police of Suffolk County, dated December 15, 1982, which, after a hearing, found that petitioner, a police officer, was guilty of the charge of conduct unbecoming an officer in violation of chapter 5/2.11 of the Rules and Procedures of the Suffolk County Police Department, and imposed the following penalties: (1) forfeiture of 10 days’ vacation or other compensatory time, (2) forfeiture of the pay and benefits lost during a one-day suspension on November 25,1981, and (3) placement on disciplinary probation for one year.
Petition granted to the extent that the determination is modified, on the law, by deleting the provision which placed petitioner on disciplinary probation for one year. As so modified, determination confirmed and proceeding otherwise dismissed on the merits, without costs or disbursements.
As respondent candidly concedes, the placement of petitioner on disciplinary probation for one year was improper under subdivision 3 of section 75 of the Civil Service Law. Consequently, that portion of the penalty cannot stand. We have considered petitioner’s other contentions and find them to be without merit. Mangano, J. P., O’Connor, Boyers and Eiber, JJ., concur.